     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 1 of 6 Page ID #:132




 1     TRACY L. WILKISON
       Acting United States Attorney
 2     SCOTT M. GARRINGER
       Assistant United States Attorney
 3     Chief, Criminal Division
       ANDREW BROWN (Cal. Bar No. 172009)
 4     VICTOR A. RODGERS (Cal. Bar No. 101281)
       MAXWELL COLL (Cal. Bar No. 312651)
 5     Assistant United States Attorneys
       Major Frauds/Asset Forfeiture/
 6     General Crimes Sections
             1100/1400/1200 United States Courthouse
 7           312 North Spring Street
             Los Angeles, California 90012
 8           Telephone: (213) 894-0102/2569/1785
             Facsimile: (213) 894-6269/0142/0141
 9           E-mail: Andrew.Brown@usdoj.gov
                     Victor.Rodgers@usdoj.gov
10                   Maxwell.Coll@usdoj.gov
11     Attorneys for Defendants
       UNITED STATES OF AMERICA and
12     TRACY L. WILKISON (OFFICIAL CAPACITY)
       and KRISTI KOONS JOHNSON (OFFICIAL
13     CAPACITY)
14                             UNITED STATES DISTRICT COURT
15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   WESTERN DIVISION
17 MITCHELL MAGEE AND                            Case No. 2:21-cv-03298-RGK-MAR
   IKE ROBERTS,
18                                               DEFENDANTS’ SUPPLEMENTAL
            Plaintiff,                           MEMORANDUM OF POINTS AND
19                                               AUTHORITIES IN SUPPORT OF
                   v.                            THEIR MOTION TO DISMISS THE
20                                               FIRST AMENDED COMPLAINT
   UNITED STATES OF AMERICA,                     PURSUANT TO FED. R. CIV. P.
21 TRACY L. WILKISON (OFFICIAL                   12(b)(1) FOR LACK OF SUBJECT
   CAPACITY) AND KRISTI KOONS                    MATTER JURISDICTION
22 JOHNSON (OFFICIAL CAPACITY),
                                                 Date:      September 7, 2021
23               Defendants.                     Time:      9:00 a.m.
                                                 Courtroom: 850, the Honorable
24                                                          R. Gary Klausner
25
26
27
28
     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 2 of 6 Page ID #:133




 1          SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                   I.
 3                                         INTRODUCTION
 4           Defendants United States of America and Tracy L. Wilkison and Kristi Koons
 5     Johnson in their official capacity only (collectively, “the government”) respectfully
 6     submit this supplemental memorandum of points and authorities in support of their
 7     motion pursuant to Fed. R. Civ. P. 12(b)(1) to dismiss the complaint of plaintiff Michael
 8     Magee (case no. 2:21-cv-03294-RGK-MAR) and the first amended complaint (“FAC”)
 9     of plaintiffs Mitchell Magee and Ike Roberts (case no. 2:21-cv-03298-RGK-MAR) for
10     lack of subject matter jurisdiction. The complaint and FAC are virtually identical, so the
11     government submits this identical supplemental memorandum in both cases.
12           On July 21, 2021, the government filed its ten-page motion to dismiss. Docket
13     Nos. 15 (21-cv-03294) and 19 (21-cv-03298). Thereafter, on July 26, 2021, the
14     government filed a notice continuing the hearing date on the motion to September 7,
15     2021, and advising that any opposition to the motion would be due 21 days before the
16     hearing date per Local Rule 7-9 (i.e., by August 17, 2021). Docket Nos. 17. (21-cv-
17     03294) and 21 (21-cv-03298). On July 23, 2021, the Court issued an order dismissing a
18     virtually identical complaint pursuant to Fed. R. Civ. P. 12(b)(6) because the plaintiff’s
19     complaint in that case did not provide the government with fair notice of the grounds
20     upon which plaintiff’s claims rested since it neither identified the box number which
21     plaintiff rented nor the property plaintiff sought to have returned. See Moe v. United
22     States of America, Case No. 21-cv-02990-RGK-MAR (docket no. 33).
23           Dismissal of the complaint here is appropriate for the same reason under Fed. R.
24     Civ. P. 12(b)(6): plaintiff’s complaint neither identifies the box number plaintiff rented
25     nor the property plaintiff seeks to have returned. Plaintiff’s complaint is additionally
26     subject to dismissal because plaintiff’s non-Rule 41(g) claim in his second claim for
27     relief is barred by the doctrine of sovereign immunity and therefore subject matter
28     jurisdiction does not lie with respect to that claim.
                                                     1
     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 3 of 6 Page ID #:134




 1                                                  II.
 2                                           ARGUMENT
 3           A.     The Standards For Motions To Dismiss For Failure To State A Claim
 4                  Upon Which Relief Can Be Granted Under Fed. R. Civ. P. 12(b)(6).
 5           Courts should grant a Fed. R. Civ. P. 12(b)(6) motion when a complaint fails to
 6     allege a cognizable legal theory or sufficient factual support for a legal theory. Caltex
 7     Plastics, Inc. v. Lockheed Martin Corp., 824 F.3d 1156, 1159 (9th Cir. 2016). Fed. R.
 8     Civ. P. 12(b)(6) “authorizes a court to dismiss a claim on the basis of a dispositive issue
 9     of law.” Seismic Reservoir 2020, Inc. v. Paulsson, 785 F.3d 330, 335 (9th Cir. 2015)
10     (internal quotes omitted). A complaint must set forth “enough facts to state a claim for
11     relief that is plausible on its face” to defeat the motion. Bell Atlantic Corp. v. Twombly,
12     550 U.S. 544, 570 (2007). Courts accept as true the well-pleaded material factual
13     allegations of a complaint but not conclusory allegations, unwarranted factual
14     deductions, unreasonable inferences or legal characterizations [Bell Atlantic Corp., 550
15     U.S. at 555; Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
16     2003)], and may consider documents attached to or mentioned in a complaint and
17     matters subject to judicial notice without converting the motion into a summary
18     judgment motion. Massey v. Ojaniit, 759 F.3d 343, 347-48 (4th Cir. 2014); Von Saher
19     v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010).
20           B.     Plaintiffs’ Second Claim For Relief Is Barred For The Additional
21                  Reason That Subject Matter Jurisdiction Does Not Lie Because Of
22                  Sovereign Immunity.
23           Plaintiff’s second claim for relief, if not based on equitable jurisdiction created for
24     Rule 41(g) motions but instead on something else under 21 U.S.C. § 1331, is still barred.
25     The doctrine of sovereign immunity precludes the maintenance of that claim. “It is
26     axiomatic that the United States may not be sued without its consent and that the
27     existence of consent is a prerequisite for jurisdiction.” Jachetta v. United States, 653
28     F.3d 898, 903 (9th Cir. 2011) (citation and internal quotation marks omitted). Thus,
                                                     2
     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 4 of 6 Page ID #:135




 1     “[i]n an action against the United States, in addition to statutory authority granting
 2     subject matter jurisdiction, there must be a waiver of sovereign immunity.” Arford v.
 3     United States, 934 F.3d 907, 923-24 (9th Cir. 2009). That waiver “cannot be implied,
 4     but must be unequivocally expressed in statutory text.” Jachetta, 653 F.3d at 903
 5     (citation and internal quotation marks omitted); Baker v. United States, 817 F.2d 560,
 6     562 (9th Cir. 1987) (“A party bringing a cause of action against the federal government
 7     bears the burden of showing an unequivocal waiver of immunity”).
 8           As to the non-Rule 41(g) claim for relief, plaintiff’s complaint cites to the
 9     Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202 (Complaint/FAC ¶ 3), but the
10     Declaratory Judgment Act is not an independent source of subject matter jurisdiction.
11     Instead, the Declaratory Judgment Act requires another basis for subject matter
12     jurisdiction. 28 U.S.C. § 2201 provides that federal courts may grant declaratory relief
13     “in a case . . . within its jurisdiction.” (Emphasis added). See North County
14     Communications Corp. v. California Catalog & Tech., 594 F.3d 1149, 1154 (9th Cir.
15     2010).
16           The only conceivable basis for arguing that sovereign immunity has been waived
17     is under the Administrative Procedures Act (the “APA”). However, plaintiff’s complaint
18     does not cite to the APA, and even if it did, the APA provides only a limited grant of
19     jurisdiction to sue the government under circumstances not present here. As the Ninth
20     Circuit has stated, “no cause of action under the APA exists if (1) ‘statutes preclude
21     judicial review,’ 5 U.S.C. § 701(a)(1); (2) the relevant agency action is not a ‘final
22     agency action for which there is no other adequate remedy in a court,’ 5 U.S.C. § 704; or
23     (3) the ‘agency action is committed to agency discretion by law,’ 5 U.S.C. § 701(a)(2).”
24     Hyatt v. Office of Management and Budget, 908 F.3d 1165, 1170 (9th Cir. 2018) (citing
25     City of Oakland v. Lynch, 798 F.3d 1159, 1165 (9th Cir. 2015)). In City of Oakland, the
26     Ninth Circuit affirmed the dismissal for lack of subject matter jurisdiction the City of
27     Oakland’s lawsuit under the APA to prevent the federal government from seeking civil
28     forfeiture of real property where a retail marijuana store was operating in violation of
                                                     3
     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 5 of 6 Page ID #:136




 1     federal marijuana laws, and held that civil forfeiture proceedings could not be challenged
 2     under the APA for three separate reasons: the decision to proceed with forfeiture
 3     proceedings is committed to agency discretion, the decision to proceed with a civil
 4     forfeiture proceeding is not a final agency action, and the existing civil forfeiture statutes
 5     provided an adequate remedy in court. Id. at 1165-67.
 6           The Ninth Circuit noted “the APA does not apply if the ‘agency action is
 7     committed to agency discretion by law’ or if ‘statutes preclude judicial review[ ]’ (citing
 8     5 U.S.C. § 701(a)(1) and (2)), and “[t]he APA does not ‘confer [ ] authority to grant
 9     relief if any other statute that grants consent to suit expressly or impliedly forbids the
10     relief which is sought[]’ ” (citing 5 U.S.C. § 702). City of Oakland, 789 F.3d at 1165.
11     The Court concluded “[b]ecause the Government’s decision to file the forfeiture action is
12     committed to agency discretion, and because Oakland’s suit is impliedly forbidden by
13     the existence of the forfeiture statute, judicial review is precluded” under the APA. Id.
14           As to agency discretion under 5 U.S.C. § 701(a)(2), the Court noted “[L]itigation
15     decisions are generally committed to agency discretion by law, and are not subject to
16     judicial review under the APA. . . . The Government’s decision relied on the exercise of
17     the equivalent of prosecutorial discretion and is thus immune from judicial review under
18     the APA.” Id. at 1165 (internal quotes omitted). As to statutory preclusion (i.e., 5
19     U.S.C. §§ 701(a)(1) and 702), the Ninth Circuit held that because the forfeiture statute,
20     18 U.S.C. §§ 981-983 and Supplemental Rule G(5)(a)(ii) of the Supplemental Rules for
21     Admiralty or Maritime Claims and Asset Forfeiture Actions, which allows persons to
22     file claims contesting forfeiture and provides a standard to review whether property is
23     subject to forfeiture, is a “precisely drawn, detailed statute [and therefore] pre-empts
24     more general remedies” under the APA, “[t]he existing forfeiture framework . . .
25     impliedly forbids review of Oakland’s [APA] claims.” Id. at 1165.
26           Finally, the Court noted 5 U.S.C. § 704 also “bar[red] [Oakland’s] claims”
27     because that statute permits judicial review only for “final agency action for which there
28     is no other adequate remedy in a court.” City of Oakland, 789 F.3d at 1166 (emphasis in
                                                     4
     Case 2:21-cv-03298-RGK-MAR Document 24 Filed 08/10/21 Page 6 of 6 Page ID #:137




 1     original and citing 5 U.S.C. § 704). The Court held the government’s “decision to file the
 2     forfeiture action is not ‘final,’ because it is not an action by which rights or obligations
 3     have been determined, or from which legal consequences will flow.” Id. (internal
 4     quotes omitted). In addition, the Court noted “[a] forfeiture action simply makes evident
 5     the Government’s intention to challenge the status quo; any rights, obligations, and legal
 6     consequences are to be determined later by a judge.” Id. at 1166-67. Further, the court
 7     noted “there is another adequate remedy-the forfeiture action.” Id. at 1167.
 8           For each of these three reasons, subject matter jurisdiction does not exist over
 9     plaintiff’s non-Rule 41(g) claim. That claim does not fall within the purview of the
10     APA’s sovereign immunity waiver, and it should therefore be dismissed.
11                                                  III.
12                                           CONCLUSION
13           For these additional reasons, the government respectfully requests that its motion
14     be granted and plaintiff’s complaint/FAC be dismissed without leave to amend.
15     Dated: August 9, 2021                          Respectfully submitted,
16                                                    TRACY L. WILKISON
                                                      Acting United States Attorney
17                                                    SCOTT M. GARRINGER
                                                      Assistant United States Attorney
18                                                    Chief, Criminal Division
19                                                          /s/             ______________
                                                      ANDREW BROWN
20                                                    VICTOR A. RODGERS
                                                      MAXWELL COLL
21                                                    Assistant United States Attorneys
22                                                    Attorneys for Defendants
                                                      UNITED STATES OF AMERICA, et al.
23
24
25
26
27
28
                                                      5
